

	

		II

		109th CONGRESS

		1st Session

		S. 1502

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Corzine introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To clarify the applicability of State law

		  to national banks and Federal savings associations, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Preservation of Federalism in Banking

			 Act.

		INational banks

			101.State law preemption

			 standards for national banks clarified

				(a)In

			 generalChapter One of title

			 LXII of the Revised Statutes of the United States (12 U.S.C. 21 et seq.) is

			 amended by inserting after section 5136B the following new section:

					

						5136C.State law

				preemption standards for national banks and subsidiaries clarified

							(a)State consumer

				laws of general application

								(1)In

				generalNotwithstanding any

				other provision of Federal law, any consumer protection in State consumer law

				of general application (including any law relating to unfair or deceptive acts

				or practices, any consumer fraud law and repossession, foreclosure, and

				collection) shall apply to any national bank.

								(2)National bank

				definedFor purposes of this

				section, the term national bank includes any Federal branch

				established in accordance with the International Banking Act of 1978.

								(b)State laws

				related to laws used by national banks for their benefitWhen a national bank avails itself of a

				State law for its benefit, all related consumer protections in State law shall

				apply.

							(c)State banking

				laws enacted pursuant to Federal law

								(1)In

				generalNotwithstanding any

				other provision of Federal law and except as provided in paragraph (2), any

				State law that—

									(A)is applicable to State banks; and

									(B)was enacted pursuant to or in accordance

				with, and is not inconsistent with, an Act of Congress, including the

				Gramm-Leach-Bliley Act, the Consumer Credit Protection Act, and the Real Estate

				Settlement Procedures Act, that explicitly or by implication, permits States to

				exceed or supplement the requirements of any comparable Federal law,

									shall apply to any national

				bank.(2)ExceptionsParagraph (1) shall not apply with respect

				to any State law if—

									(A)the State law discriminates against

				national banks; or

									(B)State law is inconsistent with provisions

				of Federal law other than this title LXII, but only to the extent of the

				inconsistency (as determined in accordance with the provision of the other

				Federal Law).

									(d)State laws

				protecting against predatory mortgage loansTo the extent not otherwise addressed in

				this section, State laws providing greater protection in high cost mortgage

				loans, however denominated, both in coverage and content, than is provided

				under the Truth in Lending Act (including the provisions amended by the Home

				Ownership and Equity Protection Act of 1994) shall apply to any national

				bank.

							(e)Comparable

				Federal regulation requiredIn relation to the regulation of consumer

				credit and deposit transactions, the Comptroller may preempt State law pursuant

				to this title only when there is a comparable Federal statute, or regulations

				pursuant to a Federal statute other than this title, expressly governing the

				activity, except in relation to interest pursuant to section 5197.

							(f)No negative

				implications for applicability of other state lawsNo

				provision of this section shall be construed as altering or affecting the

				applicability, to national banks, of any State law which is not described in

				this section.

							(g)Effect of

				transfer of transactionA

				transaction that is not entitled to preemption at the time of the origination

				of the transaction does not become entitled to preemption under this title by

				virtue of its subsequent acquisition by a national bank.

							(h)Denial of

				preemption not a deprivation of a civil rightThe preemption of any provision of the law

				of any State with respect to any national bank shall not be treated as a right,

				privilege, or immunity for purposes of section 1979 of the Revised Statutes of

				the United States (42 U.S.C. 1983).

							(i)DefinitionFor purposes of this section, the terms

				includes and including have the same meaning as in

				section 3(t) of the Federal Deposit Insurance

				Act.

							.

				(b)Clerical

			 amendmentThe table of

			 sections for chapter One of title LXII of the Revised Statutes of the United

			 States is amended by inserting after the item relating to section 5136B the

			 following new item:

					

						

							5136C. State law preemption

				standards for national banks and subsidiaries

				clarified

						

						.

				102.Visitorial

			 standardsSection 5136C of the

			 Revised Statutes of the United States (as added by

			 section 101(a) of this Act) is amended by

			 adding at the end the following new subsections:

				

					(j)Visitorial

				powersNo provision of this

				title which relates to visitorial powers or otherwise limits or restricts the

				supervisory, examination, or regulatory authority to which any national bank is

				subject shall be construed as limiting or restricting the authority of any

				attorney general (or other chief law enforcement officer) of any State to bring

				any action in any court of appropriate jurisdiction—

						(1)to enforce any applicable Federal or State

				law, as authorized by such law; or

						(2)on behalf of residents of such State, to

				enforce any applicable provision of any Federal or State law against a national

				bank, as authorized by such law, or to seek relief and recover damages for such

				residents from any violation of any such law by any national bank.

						(k)Enforcement

				actionsThe ability of the

				Comptroller to bring an enforcement action under this title or section 5 of the

				Federal Trade Commission Act does not preclude private parties from enforcing

				rights granted under Federal or State law in the

				courts.

					.

			103.Clarification of law

			 applicable to State-chartered nondepository institution

			 subsidiariesSection 5136C of

			 the Revised Statutes of the United States (as added by

			 section 101(a) of this Act) is amended by

			 inserting after subsection (k) (as added by section 102) the following new

			 subsection:

				

					(l)Clarification of

				law applicable to nondepository institution subsidiaries and affiliates of

				national banks; definitions

						(1)In

				generalNo provision of this

				title shall be construed as preempting the applicability of State law to any

				State-chartered nondepository institution, subsidiary, other affiliate, or

				agent of a national bank.

						(2)DefinitionsFor purposes of this section, the following

				definitions shall apply:

							(A)Depository

				institution, subsidiary, affiliateThe terms depository

				institution, subsidiary, and affiliate have

				the same meanings as in section 3 of the Federal Deposit Insurance Act.

							(B)Nondepository

				institutionThe term

				nondepository institution means any entity that is not a

				depository

				institution.

							.

			104.Data collection and

			 reporting

				(a)Collecting and

			 monitoring consumer complaints

					(1)In

			 generalThe Comptroller of

			 the Currency shall record and monitor each complaint received directly or

			 indirectly from a consumer regarding a national bank or any subsidiary of a

			 national bank and record the resolution of the complaint.

					(2)Factors to be

			 includedIn carrying out the

			 requirements of paragraph (1), the Comptroller of the Currency shall

			 include—

						(A)the date the consumer complaint was

			 received;

						(B)the nature of the complaint;

						(C)when and how the complaint was resolved,

			 including a brief description of the extent, and the results, of the

			 investigation made by the Comptroller into the complaint, a brief description

			 of any notices given and inquiries made to any other Federal or State officer

			 or agency in the course of the investigation or resolution of the complaint, a

			 summary of the enforcement action taken upon completion of the investigation,

			 and a summary of the results of subsequent periodic reviews by the Comptroller

			 of the extent and nature of compliance by the national bank or subsidiary with

			 the enforcement action; and

						(D)if the complaint involves any alleged

			 violation of a State law (whether or not Federal law preempts the application

			 of such State law to such national bank) by such bank, a cite to and a

			 description of the State law that formed the basis of the complaint.

						(b)Report to the

			 Congress

					(1)Periodic reports

			 requiredThe Comptroller of

			 the Currency shall submit a report semi-annually to the Congress on the

			 consumer protection efforts of the Office of the Comptroller of the

			 Currency.

					(2)Contents of

			 reportEach report submitted

			 under paragraph (1) shall include the following:

						(A)The total number of consumer complaints

			 received by the Comptroller during the period covered by the report with

			 respect to alleged violations of consumer protection laws by national banks and

			 subsidiaries of national banks.

						(B)The total number of consumer complaints

			 received during the reporting period that are based on each of the

			 following:

							(i)Each title of the Consumer Credit

			 Protection Act (reported as a separate aggregate number for each such

			 title).

							(ii)The Truth in Savings Act.

							(iii)The Right to Financial Privacy Act of

			 1978.

							(iv)The Expedited Funds Availability

			 Act.

							(v)The Community Reinvestment Act of

			 1977.

							(vi)The Bank Protection Act of 1968.

							(vii)Title LXII of the Revised Statutes of the

			 United States.

							(viii)The Federal Deposit Insurance Act.

							(ix)The Real Estate Settlement Procedures Act

			 of 1974.

							(x)The Home Mortgage Disclosure Act of

			 1975.

							(xi)Any other Federal law.

							(xii)State consumer protection laws (reported as

			 a separate aggregate number for each State and each State consumer protection

			 law).

							(xiii)Any other State law (reported separately

			 for each State and each State law).

							(C)A summary description of the resolution

			 efforts by the Comptroller for complaints received during the period covered,

			 including—

							(i)the average amount of time to resolve each

			 complaint;

							(ii)the median period of time to resolve each

			 complaint;

							(iii)the average and median time to resolve

			 complaints in each category of complaints described in each clause of

			 subparagraph (B); and

							(iv)a summary description of the longest

			 outstanding complaint during the reporting period and the reason for the

			 difficulty in resolving such complaint in a more timely fashion.

							(3)Disclosure of

			 report on occ websiteEach

			 report submitted to the Congress under this subsection shall be posted, by the

			 Comptroller of the Currency, in a timely fashion and maintained on the website

			 of the Office of the Comptroller of the Currency on the World Wide Web.

					IISavings associations

			201.State law preemption

			 standards for federal savings associations clarified

				(a)In

			 generalThe Home Owners' Loan

			 Act (12 U.S.C. 1461 et seq.) is amended by inserting after section 5 the

			 following new section:

					

						6.State law preemption

				standards for federal savings associations and affiliates clarified

							(a)State consumer

				laws of general applicationNotwithstanding any other provision of

				Federal law, any consumer protection in State consumer law of general

				application (including any law relating to unfair or deceptive acts or

				practices, any consumer fraud law and repossession, foreclosure, and

				collection) shall apply to any Federal savings association.

							(b)State laws

				related to laws used by Federal savings associations for their

				benefitWhen a Federal

				savings association avails itself of a State law for its benefit, all related

				consumer protections in State law shall apply.

							(c)State banking or

				thrift laws enacted pursuant to Federal law

								(1)In

				generalNotwithstanding any

				other provision of Federal law and except as provided in paragraph (2), any

				State law that—

									(A)is applicable to State savings associations

				(as defined in section 3 of the Federal Deposit Insurance Act); and

									(B)was enacted pursuant to or in accordance

				with, and is not inconsistent with, an Act of Congress, including the

				Gramm-Leach-Bliley Act, the Consumer Credit Protection Act, and the Real Estate

				Settlement Procedures Act, that explicitly or by implication, permits States to

				exceed or supplement the requirements of any comparable Federal law,

									shall apply to any Federal savings

				association.(2)ExceptionsParagraph (1) shall not apply with respect

				to any State law if—

									(A)the State law discriminates against Federal

				savings associations; or

									(B)the State law is inconsistent with

				provisions of Federal law other than this Act, but only to the extent of the

				inconsistency (as determined in accordance with the provision of the other

				Federal law).

									(d)State laws

				protecting against predatory mortgage loansTo the extent not otherwise addressed in

				this section, State laws providing greater protection in high cost mortgage

				loans, however denominated, both in coverage and content, than is provided

				under the Truth in Lending Act (including the provisions amended by the Home

				Ownership and Equity Protection Act of 1994) shall apply to any Federal savings

				association.

							(e)Comparable

				Federal regulation requiredIn relation to the regulation of consumer

				credit and deposit transactions, the Director of the Office of Thrift

				Supervision may preempt State law pursuant to this Act only when there is a

				comparable Federal statute, or regulations pursuant to a Federal statute other

				than this Act, expressly governing the activity, except in relation to interest

				pursuant to section 4(g).

							(f)No negative

				implications for applicability of other state lawsNo

				provision of this section shall be construed as altering or affecting the

				applicability, to Federal savings associations, of any State law which is not

				described in this section.

							(g)Effect of

				transfer of transactionA

				transaction that is not entitled to preemption at the time of the origination

				of the transaction does not become entitled to preemption under this Act by

				virtue of its subsequent acquisition by a Federal savings association.

							(h)Denial of

				preemption not a deprivation of a civil rightThe preemption of any provision of the law

				of any State with respect to any Federal savings association shall not be

				treated as a right, privilege, or immunity for purposes of section 1979 of the

				Revised Statutes of the United States (42 U.S.C. 1983).

							(i)DefinitionFor purposes of this section, the terms

				includes and including have the same meaning as in

				section 3(t) of the Federal Deposit Insurance

				Act.

							.

				(b)Clerical

			 amendmentThe table of

			 sections for the Home Owners' Loan Act (12 U.S.C. 1461 et seq.) is amended by

			 striking the item relating to section 6 and inserting the following new

			 item:

					

						

							6. State law preemption

				standards for Federal savings associations and affiliates

				clarified

						

						.

				202.Visitorial

			 standardsSection 6 of the

			 Home Owners' Loan Act (as added by section 201(a) of this title) is amended by

			 adding at the end the following new subsections:

				

					(j)Visitorial

				powersNo provision of this

				Act shall be construed as limiting or restricting the authority of any attorney

				general (or other chief law enforcement officer) of any State to bring any

				action in any court of appropriate jurisdiction—

						(1)to enforce any applicable Federal or State

				law, as authorized by such law; or

						(2)on behalf of residents of such State, to

				enforce any applicable provision of any Federal or State law against a Federal

				savings association, as authorized by such law, or to seek relief and recover

				damages for such residents from any violation of any such law by any Federal

				savings association.

						(k)Enforcement

				actionsThe ability of the

				Director of the Office of Thrift Supervision to bring an enforcement action

				under this Act or section 5 of the Federal Trade Commission Act does not

				preclude private parties from enforcing rights granted under Federal or State

				law in the

				courts.

					.

			203.Clarification of law

			 applicable to State-chartered nondepository institution

			 subsidiariesSection 6 of the

			 Home Owners' Loan Act (as added by

			 section 201(a) of this title) is amended by

			 inserting after subsection (k) (as added by section 202) the following new

			 subsection:

				

					(l)Clarification of

				law applicable to nondepository institution affiliates of Federal savings

				associations

						(1)In

				generalNo provision of this

				Act shall be construed as preempting the applicability of State law to any

				State-chartered nondepository institution, subsidiary, other affiliate, or

				agent of a Federal savings association.

						(2)DefinitionsFor purposes of this section, the following

				definitions shall apply:

							(A)Depository

				institution, subsidiary, affiliateThe terms depository

				institution, subsidiary, and affiliate have

				the same meanings as in section 3 of the Federal Deposit Insurance Act.

							(B)Nondepository

				institutionThe term

				nondepository institution means any entity that is not a

				depository

				institution.

							.

			204.Data collection and

			 reporting

				(a)Collecting and

			 monitoring consumer complaints

					(1)In

			 generalThe Director of the

			 Office of Thrift Supervision shall record and monitor each complaint received

			 directly or indirectly from a consumer regarding a Federal savings association

			 or any subsidiary of a Federal savings association and record the resolution of

			 the complaint.

					(2)Factors to be

			 includedIn carrying out the

			 requirements of paragraph (1), the Director of the Office of Thrift Supervision

			 shall include—

						(A)the date the consumer complaint was

			 received;

						(B)the nature of the complaint;

						(C)when and how the complaint was resolved,

			 including a brief description of the extent, and the results, of the

			 investigation made by the Director into the complaint, a brief description of

			 any notices given and inquiries made to any other Federal or State officer or

			 agency in the course of the investigation or resolution of the complaint, a

			 summary of the enforcement action taken upon completion of the investigation,

			 and a summary of the results of subsequent periodic reviews by the Comptroller

			 of the extent and nature of compliance by the Federal savings association or

			 subsidiary with the enforcement action; and

						(D)if the complaint involves any alleged

			 violation of a State law (whether or not Federal law preempts the application

			 of such State law to such Federal savings association) by such savings

			 association, a cite to and a description of the State law that formed the basis

			 of the complaint.

						(b)Report to the

			 Congress

					(1)Periodic reports

			 requiredThe Director of the

			 Office of Thrift Supervision shall submit a report semi-annually to the

			 Congress on the consumer protection efforts of the Office of Thrift

			 Supervision.

					(2)Contents of

			 reportEach report submitted

			 under paragraph (1) shall include the following:

						(A)The total number of consumer complaints

			 received by the Director during the period covered by the report with respect

			 to alleged violations of consumer protection laws by Federal savings

			 associations and subsidiaries of Federal savings associations.

						(B)The total number of consumer complaints

			 received during the reporting period that are based on each of the

			 following:

							(i)Each title of the Consumer Credit

			 Protection Act (reported as a separate aggregate number for each such

			 title).

							(ii)The Truth in Savings Act.

							(iii)The Right to Financial Privacy Act of

			 1978.

							(iv)The Expedited Funds Availability

			 Act.

							(v)The Community Reinvestment Act of

			 1977.

							(vi)The Bank Protection Act of 1968.

							(vii)Title LXII of the Revised Statutes of the

			 United States.

							(viii)The Federal Deposit Insurance Act.

							(ix)The Real Estate Settlement Procedures Act

			 of 1974.

							(x)The Home Mortgage Disclosure Act of

			 1975.

							(xi)Any other Federal law.

							(xii)State consumer protection laws (reported as

			 a separate aggregate number for each State and each State consumer protection

			 law).

							(xiii)Any other State law (reported separately

			 for each State and each State law).

							(C)A summary description of the resolution

			 efforts by the Director for complaints received during the period covered,

			 including—

							(i)the average amount of time to resolve each

			 complaint;

							(ii)the median period of time to resolve each

			 complaint;

							(iii)the average and median time to resolve

			 complaints in each category of complaints described in each clause of

			 subparagraph (B); and

							(iv)a summary description of the longest

			 outstanding complaint during the reporting period and the reason for the

			 difficulty in resolving such complaint in a more timely fashion.

							(3)Disclosure of

			 report on ots websiteEach

			 report submitted to the Congress under this subsection shall be posted, by the

			 Director of the Office of Thrift Supervision, in a timely fashion and

			 maintained on the website of the Office of Thrift Supervision on the World Wide

			 Web.

					

